DETAILED ACTION
This is the final Office action and is responsive to the papers filed 01/27/2022.  The amendments filed on 01/27/2022 have been entered and considered by the examiner.  Claims 1-2, 4-11, 13-17, and 19-21 are currently pending and examined below.  Claims 1, 9-10, and 16 have been amended.  Claims 3, 12 and 18 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 01/27/2022 regarding drawing objections and claim rejections under 35 U.S.C. 112(b) are persuasive.  Drawing objections and claim rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendment and argument filed on 01/27/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not withdrawn.  
In particular, in page 12 of the Applicant’s Argument, the Applicant argues that with respect to amended Claim 1 “Levinson fails to teach or suggest the claimed element of "the navigable loop information includes road loop points identifying road loop closures determined based on road contours and features of road contours," much less "partitioning the point clouds and the corresponding poses into one or more loop partitions based on navigable loop information captured by the point clouds, wherein the navigable loop information includes road loop points identifying road loop closures determined based on road contours and features of road contours" as presently claimed”.  The Examiner 
It may be understood from paragraphs [0122] and [0163] of Levinson, Levinson teaches a loop-closure detector 3150 that detects one or more portions of pose graphs at which autonomous vehicle 3630 of Fig. 36 has previously traversed by identifying a closed loop.  In other words, the pose graphs are made up of closed loops, thus the closed loops are being interpreted as the loop partitions of the amended claim 1.  The closed loop may include nearby points in space.  While Levinson does not explicitly state “road loop points” or “road contours”, the Examiner respectfully submits that the nearby points in space inherently include road points defining road contours the autonomous vehicle 3630 has previously traversed, and the road contours can be detected to have been previously visited by aligning road points or matching details of the road contours.
By the reasonings submitted above, the Examiner respectfully submits Levinson discloses “partitioning the point clouds and the corresponding poses into one or more loop partitions based on navigable loop information captured by the point clouds, wherein the navigable loop information includes road loop points identifying road loop closures determined based on road contours and features of road contours” of amended claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. (US20170248963A1; hereinafter Levinson).

Regarding claims 1, 10 and 16, Levinson discloses:
A data processing system (Figs. 33-35 – computing platform 3300) comprising a processor (Figs. 33-35 – processor 3304) and a memory (Figs. 33-35 – memory 3306), and a non-transitory machine-readable medium (Figs. 33-35 – memory 3306) to perform a computer-implemented method to register point clouds (registration points; see Fig. 36; [0151] “alignment controller 3640 may be configured to implement a registration algorithm to align sensor data by identifying “registration” points at which to register portions or frames of Lidar sensor data and to register portions or frames of camera data”) for autonomous driving vehicles (ADV) (Fig. 36 - autonomous vehicle 3630), the method comprising: 
receiving a plurality of point clouds (registration points) and corresponding poses (poses) from ADVs equipped with LIDAR sensors (Fig. 36 – sensor devices 3604) capturing point clouds of a navigable area to be mapped (see Fig. 36 - receiving data 3607 by the alignment controller 3640 from sensor devices 3604 of autonomous vehicle 3630 of geographic location to be mapped; [0148] “multiple sensor devices (e.g., Lidars) 3604 a each generate different laser-based sensed data 3607 a at a geographic location.”), wherein the point clouds correspond to a first coordinate system (relative coordinate)(see mapping engine 3110 of the alignment controller 3640 of Fig. 31 and [0163] “Registration controller 3152 may be configured to align 
partitioning the point clouds and the corresponding poses into one or more loop partitions (close loops) based on navigable loop information (detecting one or more portions of pose graphs at which the autonomous vehicle has previously traversed/identifying close loops)([0163] “autonomous vehicle service platform 3601 may implement, as part of alignment controller 3640, loop-closure detector 3150 of FIG. 31 that may be configured to detect one or more portions of pose graphs at which autonomous vehicle 3630 of FIG. 36 has previously traversed (e.g., loop-closure detector 3150 of FIG. 31 may perform one or more loop-closure processes to identify a closed loop).”) captured by the point clouds, wherein the navigable loop information includes road loop points (nearby point in space) identifying road loop closures determined based on road contours and features of road contours (nearby point in space indicating closed loop that has been previously visited in road network 110, it is submitted that the nearby point may include road contours, and determining whether or not the road contours were previously visited include matching details of road contours; see Fig. 1 and [0122] “Logic 3141 includes a loop-closure detector 3150 configured to detect whether sensor data indicates a nearby point in space has been previously visited, among other things.”); 
for each of the loop partitions, applying an optimization model (Fig. 31 - registration refinement by registration refinement module 3146)(see Fig. 31 and [0122] “logic 3141 provides data 3142 representing states of loop closures for use by a global pose graph generator 3143, which is configured to generate pose graph data 3145. In some examples, pose graph data 3145 may also be generated based on data from registration refinement module 3146.”) to point clouds corresponding to the loop partition to register the point clouds, including transforming the point clouds from the first coordinate system to a second coordinate system (relative 
merging the one or more loop partitions together using a pose graph algorithm (aligning the subsets of laser return data and the subset of image data by global pose graph generator 3143 to generate pose graph data 3145; [0122] “logic 3141 provides data 3142 representing states of loop closures for use by a global pose graph generator 3143, which is configured to generate pose graph data 3145. In some examples, pose graph data 3145 may also be generated based on data from registration refinement module 3146.”; [0163] “global pose graph generator 3143 may also be configured to align the subsets of laser return data and the subset of image data to a location relative to a coordinate of a global coordinate system”), wherein the merged partitions of point clouds are utilized to perceive a driving environment surrounding the ADV (3D map data 3120 is generated and outputted by the 3D mapping engine 3110 of the alignment controller 3640 that captures information from the environment; see Figs. 31 and 36; [0122] “Logic 3144 includes a 3D mapper 3154 and a Lidar self-calibration unit 3156. Further, logic 3144 receives sensor data and pose graph data 3145 to generate 3D map data 3120 (or other map data, such as 4D map data).”; [0122] “Mapping engine 3110 may capture semantic information from manual annotation or automatically-generated annotation as well as other sensors, such as sonar or instrumented environment (e.g., smart stop-lights)”).

Regarding claims 5, 14 and 20, Levinson discloses:
	wherein applying the optimization model (a model that refines the registration of data) comprises solving an iterative closest point problem (reduces or eliminate artifacts of map data by registration refinement of multiple types of sensor data; [0163] “Registration refinement module 3146 is configured to refine the registration of one or more of captured image data, captured laser return data, or other captured sensor data, such as radar data and the like. In some examples, registration refinement module 3146 is configured to reduce or eliminate artifacts of map data (e.g., blurring artifacts or the like) subsequent to, for example, the projection of color data onto 3-D mapped surfaces.”) to register the point clouds for the loop partition based on a bundle adjustment optimization model (a model that references subsets of multiple types of sensor data relative to global coordinate system) comprises: 
projecting each of the point clouds and the corresponding poses of the loop partition from a relative coordinate system onto a UTM coordinate system (referencing subsets of multiple types of sensor data relative to global coordinate system; [0163] “Global pose graph generator 3143 may be is configured to generate pose graph data 3145 to specify a pose of autonomous vehicle 3630 of FIG. 36 relative to global coordinate system. Therefore, locally-detected poses of a pose graph may be referenced to a global coordinate system. For example, global pose graph generator 3143 of FIG. 31 may be configured to form a global pose graph referenced to a global coordinate system. A global pose graph may be formed based on a first type of sensor data (e.g., subsets of laser return data) and a second type of sensor data (e.g., subsets of image data), as well as other optional sensor data (e.g., subsets of radar data)”); 
pairing related frames for the loop partition (aligning the subsets of multiple types of sensor data; [0163] “global pose graph generator 3143 may also be configured to align the 
solving an optimization problem for the poses pairs to register the projected point clouds for the loop partition (refining the registration of data; [0063] ”Registration refinement module 3146 is configured to refine the registration of one or more of captured image data, captured laser return data, or other captured sensor data, such as radar data and the like.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson as applied to claims 1, 10 and 16 above, and further in view of Nariyambut Murali et al. (US 20170206434 A1; hereinafter Nariyambut Murali).

Regarding claims 2, 11 and 17, Levinson does not specifically disclose:
wherein the received point clouds are down-sampled temporally according to a temporal sliding window and spatially according to a spatial window having a predetermined spatial radius.
However, Nariyambut Murali discloses:

Levinson and Nariyambut Murali are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate Nariyambut Murali’s method to down sample using a sliding window of multiple different sizes. Doing so would aid in the speed of detecting an object (Nariyambut Murali’s [0107]).

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson as applied to claims 1, 10 and 16 above, and further in view of PYLVAENAEINEN et al. (WO2016210227A1; hereinafter PYLVAENAEINEN).

Regarding claims 4, 13 and 19, Levinson does not specifically disclose:
further comprising, if the plurality of point clouds and corresponding poses for a loop partition spans a spatial area greater than a predetermined spatial area, partitioning the loop 
However, PYLVAENAEINEN discloses:
	further comprising, if the plurality of point clouds (point clouds) and corresponding poses for a loop partition (closed-loop structure) spans a spatial area (area covering a maximum number of regions with minimal overlap) greater than a predetermined spatial area (area-of-interest)(it is submitted that area covering a maximum number of regions with minimal overlap on the area-of-interest should be greater than the area-of-interest), partitioning the loop partition into a plurality of block partitions (regions) which are smaller than or equal to the predetermined spatial area (regions are smaller than area covering a maximum number of regions with minimal overlap; [0003] “In various embodiments, systems, methods, and computer-readable storage media are provided for aligning three-dimensional point clouds that each includes data representing the location of the points comprising the respective point clouds as such points relate to at least a portion of an area-of-interest. The area-of-interest may be divided into multiple regions or partitions (these terms being used interchangeably herein), each region having a closed-loop structure defined by a plurality of border segments, each border segment including a plurality of fragments.”; [0040] “the area-of-interest dividing component 226 may utilize the following method to efficiently divide a graph into a maximum number of regions with minimal overlap”).
Levinson and PYLVAENAEINEN are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate PYLVAENAEINEN’s method to .

Claims 6-7, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson as applied to claims 1, 10 and 16 above, and further in view of Min et al. (US 20160275416 A1; hereinafter Min).

Regarding claims 6, 15 and 21, Levinson does not specifically disclose:
wherein the optimization problem for each loop partition is solved by an alternating direction methods of multiples (ADMM) optimization algorithm in parallel.
However, Min discloses:
	wherein the optimization problem for each loop partition is solved by an alternating direction methods of multiples (ADMM) optimization algorithm in parallel (Fig. 1; [0011] “Next, for all data partitions, the process greedily searches for rank-one U&V in parallel, and uses ADMM to ensure consistency over different data blocks (32) and then loops until convergence is achieved. From 14, 16, or 32, the process selects the final low-rank matrix factors U& V as the result (40).”).
Levinson and Min are considered to be analogous because they are solving the same optimization problem.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s loop partition optimization method to further incorporate Min’s optimization method using ADMM. Doing so would aid in ensuring consistency over different data partition/block (Min’s Abstract).

Regarding claim 7, Levinson discloses:

identifying overlapping routes for the two or more loop partitions (detect whether sensor data indicates a nearby point in space that has been previously visited by the loop-closure detector 3150; see Fig. 31 and [0122] “Logic 3141 includes a loop-closure detector 3150 configured to detect whether sensor data indicates a nearby point in space has been previously visited, among other things.”); and 
merging the overlapping routes for the two or more loop partitions (aligning the subsets of laser return data and the subset of image data by global pose graph generator 3143 to generate pose graph data 3145; see Fig. 31 and [0122] “logic 3141 provides data 3142 representing states of loop closures for use by a global pose graph generator 3143, which is configured to generate pose graph data 3145. In some examples, pose graph data 3145 may also be generated based on data from registration refinement module 3146.”; [0163] “global pose graph generator 3143 may also be configured to align the subsets of laser return data and the subset of image data to a location relative to a coordinate of a global coordinate system”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson as applied to claim 1, in view of Min, and further in view of Olson et al. (US20180210087A1; hereinafter Olson).

Regarding claim 8, Levinson and Min do not specifically disclose:
further comprising applying a pose adjustment algorithm to the poses of the merged partitions to minimize a difference between features of the merged partitions.
However, Olson discloses:
	further comprising applying a pose adjustment algorithm (algorithm to correct errors between results for open loop pose and the corrected global pose; [0065] “Results for open loop 
Levinson, Min and Olson are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate Olson’s algorithm to correct for the loop pose errors. Doing so would aid in keep the robot in the middle at all times (Olson’s [0065]).

Regarding claim 9, Levinson and Min do not specifically disclose:
wherein applying the pose adjustment algorithm comprises applying a rigid body transform to the poses of the merged partitions, wherein the rigid body transform is determined based on a pose with confidence above a threshold.
However, Olson discloses:
	wherein applying a pose adjustment algorithm comprises applying a rigid body transform (rigid transformation) to the poses of the merged partitions, wherein the rigid body transform is determined based on a pose with confidence above a threshold (see 53 and 54 of Fig. 5 – rigid transformation at 54 is performed based on the estimated current location of the robot with “nearness” confidence at 53; [0046] “the subset of candidate 2D maps may be those maps that are near the estimated current location of the robot, with “nearness” being a function of the confidence of the estimated current location. Or the robot might simply use all maps having a distance less than some threshold distance (for example 100 meters) from the estimated current location of the robot.”; [0047] “An alignment procedure is then performed at 
Levinson, Min and Olson are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate Olson’s algorithm to correct for the loop pose errors and to perform rigid transformation. Doing so would aid in finding the trajectory (Olson’s [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adramoff (US 20180108139 A1) discloses systems and methods for image segmentation using convolutional networks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665